DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claims 1, 10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at line 3 recites the limitation "the insulated magnetic coil".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 11, it is unclear if “a housing” is the same as or different than “a housing” recited at line 4 of claim 10.  For purposes of examination, they will be construed as the same element.  
Claim 14 at line 2 recites the limitation "the magnetic field generated by the insulated magnetic coil".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 at line 2 recites the limitation "the target body area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 at line 2 recites the limitation "the target body area".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fischell et al. (U.S. Pub. No. 2003/0028072).  Regarding claim 10, Fischell et al. (hereinafter Fischell) discloses a system for treating peripheral nerve pain comprising: a handheld transcutaneous magnetic stimulation (tMS) device 100 including a tMS stimulator 112 configured to deliver a focused pulse of magnetic flux to a target body area, the tMS stimulator comprising an insulated magnetic coil in a figure of eight shape disposed within a housing 125 ([0059] and [0061] and Figs. 3-4B); and a control module 128 in powered communication with the tMS stimulator configured to control a pulse rate and a magnetic field of magnetic flux delivered to the target body area (Fig. 5 and [0063]).  Regarding claim 11, the tMS stimulator includes a pair of coils 121,122 disposed within the housing 125 (Figs. 4A and 4B and [0061].  Regarding claim 113 [0058] or elastic bands [0060]) for positioning the tMS device over the target body area (Fig. 3 and [0058] and [0060]).
Claims 15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fischell et al. (U.S. Pub. No. 2004/0122281). Regarding claim 15, Fischell et al. (hereinafter Fischell ‘281) discloses a method of treating peripheral nerve pain in a patient in need thereof using transcutaneous magnetic stimulation (tMS) [0043], comprising the steps of: configuring a control module to deliver a specified magnetic field pulse rate and magnetic field strength using a tMS stimulator disposed within a positionable housing ([0043], [0046] and [0047]); positioning the tMS stimulator at a therapeutic position adjacent a target area of a human body experiencing peripheral nerve pain (trigeminal nerve; headache) ([0043] and Fig. 4); and delivering a low frequency magnetic field pulse at the specified magnetic field pulse rate and magnetic field strength to using the tMS stimulator to treat peripheral nerve pain [0047].  Regarding claim 17, the tMS stimulator includes a pair of coils 18A,18B disposed within a housing 11 (Fig. 3 and [0041] and [0042]).   Regarding claim 18, the method further discloses manually positioning the tMS device over the target body area with a handheld handle attached with the tMS stimulator ([0041] and Fig. 4). Regarding claim 20, the method further discloses positioning the tMS device over the target body area with a positioning arm ([0041] and Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (U.S. Pub. No. 2003/0028072) in view of Dissing et al. (U.S. Patent No. 6,561,968). Regarding claim 14, Fischell discloses the invention as claimed, see rejection supra; however Fischell fails to disclose that the stimulator further includes a magnetometer configured to measure a strength and direction of the magnetic field generated by the coil. Dissing et al. (hereinafter Dissing) teaches a method and apparatus including a pulse generator to produce fluctuating magnetic fields in a predetermined region of a patient, wherein coils of the pulse generator can be checked by a magnetometer for defects (col. 12, lines 32-33). Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to have incorporated a magnetometer as taught by Dissing into a device for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 14, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 9 and 13 of U.S. Patent No. 10,369,373. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a transcutaneous magnetic stimulation (tMS) device comprising: a tMS stimulator configured to deliver a focused pulse of magnetic flux to a target body area, the tMS stimulator producing an output of up to approximately 3 Tesla with 20 kTesla/sec. of instantaneous flux at a frequency of approximately 0.2 Hertz (Hz) to approximately 5 Hz; and a control module in powered communication with the tMS stimulator configured to control a pulse rate and a magnetic field of magnetic flux delivered to the target body area.  Further, both disclose a system for treating peripheral nerve pain comprising: a handheld transcutaneous magnetic stimulation (tMS) device including a tMS stimulator configured to deliver a .  
Further, both disclose a method of treating peripheral nerve pain in a patient in need thereof using transcutaneous magnetic stimulation (tMS), comprising the steps of: configuring a control module to deliver a specified magnetic field pulse rate and magnetic field strength using a tMS stimulator disposed within a positionable housing; positioning the tMS stimulator at a therapeutic position adjacent a target area of a human body experiencing peripheral nerve pain; and delivering a low frequency magnetic field pulse at the specified magnetic field pulse rate and magnetic field strength using the tMS stimulator to treat peripheral nerve pain.

Allowable Subject Matter
Claims 6, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, while the prior art teaches a transcutaneous magnetic stimulation (tMS) device comprising: a tMS stimulator configured to deliver a focused pulse of magnetic flux to a target body area, the tMS stimulator producing an output of up to approximately 3 Tesla with 20 kTesla/sec. of instantaneous flux at a frequency of approximately 0.2 Hertz (Hz) to approximately 5 Hz; and a control module in powered communication with the tMS stimulator configured to control a pulse rate and a 
Regarding claim 13, while the prior art teaches a system for treating peripheral nerve pain comprising: a handheld transcutaneous magnetic stimulation (tMS) device including a tMS stimulator configured to deliver a focused pulse of magnetic flux to a target body area, the tMS stimulator comprising an insulated magnetic coil in a figure of eight shape disposed within a housing; and a control module in powered communication with the tMS stimulator configured to control a pulse rate and a magnetic field of magnetic flux delivered to the target body area, the prior art of record does not teach or fairly suggest a system for treating peripheral nerve pain as claimed by Applicant, further comprising a light guide which directs light to a target area when positioning the tMS stimulator.  
Regarding claim 16, while the prior art teaches a method of treating peripheral nerve pain in a patient in need thereof using transcutaneous magnetic stimulation (tMS), comprising the steps of: configuring a control module to deliver a specified magnetic field pulse rate and magnetic field strength using a tMS stimulator disposed within a positionable housing; positioning the tMS stimulator at a therapeutic position adjacent a target area of a human body experiencing peripheral nerve pain; and delivering a low frequency magnetic field pulse at the specified magnetic field pulse rate and magnetic field strength using the tMS stimulator to treat peripheral nerve pain, the prior art of record does not teach or fairly suggest a method of treating peripheral nerve pain in a patient in need thereof using transcutaneous magnetic stimulation (tMS) as claimed by Applicant, the method further comprising delivering the low frequency magnetic field pulse at up to approximately 3 Tesla with 20 kTesla/sec. of instantaneous flux at a frequency of approximately 0.2 Hertz (Hz) to approximately 5 Hz.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791